Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered April 18, 1990, denying defendants’ motion to dismiss for failure to state a cause of action and for proceeding in the absence of necessary parties, and order of the same court and *420Judge, entered January 10, 1991, denying defendants’ motion for renewal, unanimously affirmed, with costs.
Plaintiff, as head of the union which had negotiated the collective bargaining agreements with Bradley Cleaning Contractors, Inc., which operated through two alter-ego corporations, has standing to bring this action under Business Corporation Law § 630 for recovery of wage differentials and unpaid union pension and health funds contributions, even in the absence of the former employees. Furthermore, this representative action is not precluded by General Associations Law § 12. Concur—Sullivan, J. P., Milonas, Ross and Kassal, JJ.